Title: To Thomas Jefferson from Benjamin King, 2 December 1822
From: King, Benjamin
To: Jefferson, Thomas


Honble Sir
Navy Yard Washington
December 2nd 1822
I beg leave to present you enclosed a draft of an equilateral level, for leveling of Lands. on any Incline plane. side of hills. &ca which, by adding a Spy Glass on the centre of the motion, by which the pendulum preponderates. it would prove an usefull invention for levelling Mill races. Canals &ca as the Index would correctly shew the elevation; likewise I have a new invented Straw Cutting Machine which surpasses any invention, of that kind hitherto made known. I have had the pleasure of making one for Genl Walter Jones of this City and will do myself the honour of presenting you with a model for your inspection, I am with infinite respect Honble SirYour Most Obt & Hble ServantBenjamin KingMaster Blacksmith, & Head plumber